 1   ANDERW A. BAO, ESQ.
     Nevada Bar No. 10508
 2   WOLFE & WYMAN LLP
     6757 Spencer St.
 3   Las Vegas, NV 89119
     Tel: (702) 476-0100
 4   Fax: (702) 476-0101
     aabao@wolfewyman.com
 5
     Attorneys for Plaintiff
 6   DITECH FINANCIAL LLC

 7                                   UNITED STATES DISTRICT COURT

 8                                       DISTRICT OF NEVADA

 9   DITECH FINANCIAL LLC,                             Case No.: 2:16-cv-02392-RFB-DJA

10                     Plaintiff,
                                                       STIPULATION AND [PROPOSED]
11     v.                                              ORDER TO DISMISS DEFENDANTS
                                                       JERRY GUTZMER AND LARA
12   JERRY GUTZMER; LARA WILLIAMS,                     WILLIAMS

13                     Defendants.

14

15

16               Plaintiff DITECH FINANCIAL LLC f/k/a GREEN TREE SERVICING LLC (“Plaintiff”)

17   and Defendants JERRY GUTZMER and LARA WILLIAMS, by and through their respective

18   counsel of record, hereby stipulate to dismiss with prejudice Plaintiff’s Complaint against

19   Defendants JERRY GUTZMER and LARA WILLIAMS. Each party shall bear their own fees and

20   costs.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                   1
     3426620.1
 1               There are no other parties to this action and no other remaining claims in this action.

 2               IT IS SO STIPULATED.

 3   DATED: August 20, 2019                        WOLFE & WYMAN LLP

 4

 5                                                 By: /s/ Andrew A. Bao
                                                       ANDREW A. BAO, ESQ.
 6                                                     Nevada Bar No. 10508
                                                       6757 Spencer Street
 7
                                                       Las Vegas, NV 89119
 8                                                     Attorneys for Plaintiff
                                                       DITECH FINANCIAL LLC
 9

10
     DATED: August 20, 2019                         GHIDOTTI BERGER
11

12

13                                                By:    /s/ Allison Schmidt
                                                        ALLISON SCHMIDT, ESQ.
14                                                      Nevada Bar No. 10743
                                                        8716 Spanish Ridge Avenue, Suite 115
15                                                      Las Vegas, Nevada 89148
16                                                      Attorneys for Defendants
                                                        JERRY GUTZMER and LARA WILLIAMS
17

18

19

20

21

22

23

24

25

26
27

28

                                                            2
     3426620.1
 1                                                  ORDER

 2               For good cause, the Court hereby grants the parties’ stipulation to dismiss Defendants

 3   JERRY GUTZMER and LARA WILLIAMS with prejudice from Plaintiff’s Complaint. Each party

 4   shall bear their own fees and costs.

 5               IT IS SO ORDERED.

 6

 7               26th day of _____________,
     DATED this ______           August     2019.

 8
                                                  ________________________________
                                                  RICHARD F. BOULWARE, II
 9                                                UNITED______________________________
                                                          STATES DISTRICT JUDGE
10                                                DATED this DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       3
     3426620.1
 1                                          CERTIFICATE OF SERVICE

 2               On August 20, 2019, I served the STIPULATION AND [PROPOSED] ORDER TO

 3   DISMISS DEFENDANTS JERRY GUTZMER AND LARA WILLIAMS by the following

 4   means to the persons as listed below:

 5                X     a.     ECF System (you must attach the “Notice of Electronic Filing”, or list all

 6   persons and addresses and attach additional paper if necessary):

 7               Luis A. Ayon, Esq.                           laa@ayonlaw.com
                 Allison R. Schmidt, Esq.                     aschmidt@ghidottiberger.com
 8               Attorneys for Defendants
 9
                        b.     United States Mail, postage fully pre-paid (List persons and addresses. Attach
10
     additional paper if necessary):
11
                 Luis A. Ayon, Esq.
12               Allison R. Schmidt, Esq.
                 8716 Spanish Ridge Avenue, Suite 115
13               Las Vegas, NV 89148
                 Attorneys for Defendants
14

15                                                             By: /s/Jamie Soquena
                                                                   Jamie Soquena, An employee of
16
                                                                   Wolfe & Wyman LLP
17

18

19

20

21

22

23

24

25

26
27

28

                                                          4
     3426620.1
